— In an action, inter alia, to rescind a franchise agreement, plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (De Luca, J.), dated November 12, 1981, as denied their motion to vacate defendant’s notice for discovery and inspection. Order reversed insofar as appealed from, with $50 costs and disbursements motion granted and defendant’s notice for discovery and inspection is vacated. Defendant failed to comply with the provisions of section 3.4 of the Rules of the Chief Administrator of the Courts (22 NYCRR 3.4) and section 675.7 of the Rules of this Judicial Department (22 NYCRR 675.7) for pretrial discovery following placement of actions on the Trial Calendar. Moreover, Special Term found that defendant did not offer a good reason for its delay in seeking pretrial discovery more than five months after the expiration of a court-ordered period extending the time for discovery beyond placement of this action on the Trial Calendar. Upon such a finding and upon defendant’s noncompliance with the afore-mentioned rules, Special Term should have granted the motion and vacated the notice for discovery and inspection. Damiani, J. P., Mangano, Gulotta and Niehoff, JJ., concur.